Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated May 23, 1974, to the extent that it failed to award petitioner compensatory damages. The order affirmed an order of the State Division of Human Rights, dated September 26, 1973, which inter alia found that the respondents Del Savio et al. were guilty of refusing to rent an available housing accommodation to petitioner because of his race and color. Petition dismissed and order confirmed insofar as presented for review, without costs. No opinion. Martuscello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.